Citation Nr: 1201655	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right thumb disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a right thigh rash.

5.  Entitlement to service connection for a chest condition.

6.  Entitlement to service connection for tinnitus.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and the RO in Huntington, West Virginia.  In October 2008, the Jackson RO denied the Veteran's claim of entitlement to service connection for tinnitus and denied his petition to reopen his claim of entitlement to service connection for bilateral hearing loss.  In March 2010, the Huntington RO denied the Veteran's claims of entitlement to service connection for a right thigh rash, and a chest condition, and also denied his petitions to reopen his claims of entitlement to service connection for a right thumb disability and for a low back disability.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that hearing is of record.

Subsequent to the certification of the Veteran's appeal to the Board, the Veteran submitted statements from the following individuals: his supervisor, D. L. R., dated in February 2011; his granddaughter, C. W., dated in July 2011; his grandson, J. W., dated in June 2011; his daughter, L. W., dated in July 2011; his friend, R. E., Jr., dated in July 2011; and a fellow serviceman, R. J., dated in April 2011.  The Veteran waived RO consideration of this evidence at his July 2011 hearing.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for scars has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2009 Claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right thigh rash, a chest condition, tinnitus, a right thumb disability on the merits, a low back disability on the merits, and bilateral hearing loss on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's petition to reopen his claim of entitlement to service connection for a right thumb injury and his claim of entitlement to service connection for bilateral hearing loss were denied by a rating decision dated in October 2004.  He did not perfect an appeal.  

2.  The evidence received since the October 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right thumb disability and for bilateral hearing loss.

3.  The Veteran's petition to reopen his claim of entitlement to service connection for a back disability was denied by a rating decision dated in October 2002.  He did not appeal that determination.  

4.  The evidence received since the October 2002 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for a right thumb injury and his claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Evidence received since the October 2004 rating decision is new and material and the claims of entitlement to service connection for a right thumb disability and for bilateral hearing loss are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The October 2002 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for a traumatic arthritis of the back is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

4.  Evidence received since the October 2002 rating decision is new and material and the service connection claim for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims of entitlement to service connection for a right thumb disability, a low back disability and bilateral hearing gloss, and remands these claims for further evidentiary development.  Thus, a discussion of VA's duties to notify and assist is not necessary.

The Veteran's original claims for a right thumb injury and for residuals of a back injury were denied in a May 1995 rating decision.  A petition to reopen these claims was denied in an October 2002 rating decision on the grounds that new and material evidence had not been submitted to reopen his previously denied claims of entitlement to service.  A subsequent petition to reopen his claim of entitlement to service connection for a right thumb injury was denied in an October 2004 rating decision, again on the grounds that new and material evidence had not been submitted to reopen his previously denied claim.  The Veteran's original claim of entitlement to service connection for bilateral hearing loss was also denied in the October 2004 rating decision on the grounds that the Veteran's service treatment records (STRs) revealed on evidence of hearing loss in service and that there was no medical evidence of record to substantiate his claim.  As the Veteran did not perfect an appeal with respect to either of these rating decisions, the respective October 2002 and October 2004 rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran filed petitions in March 2008, in June 2009, and in September 2009 to reopen his claims of entitlement to service connection for bilateral hearing loss, a low back disability, and a right thumb disability, respectively.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Evidence is new if it has not been previously submitted to agency decision makers.  See id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See id.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the October 2002 denial of his petition to reopen his service connection back claim, the evidence of record included the Veteran's STRs and VA treatment records dated from August 2002 to September 2002.  The evidence of record at the time of the October 2004 denial of service connection claim for bilateral hearing loss and his petition to reopen his service connection claim for a right thumb injury, the evidence of record additionally included VA treatment records dated from July 2004 to August 2004.  

Evidence obtained since the final denials of these claims includes the following:  VA treatment records dated from February 2001 to November 2010, revealing that the Veteran has received post-service VA treatment for each of his claimed conditions, including ongoing treatment for hand and thumb pain and low back pain, and that he currently has osteoarthritis with associated low back pain; multiple statements from the Veteran's friends and relatives, providing testimony that he currently suffers from hearing loss and that he was removed from the gun line due to hearing problems during his active service; and the Veteran's testimony from his July 2011 personal hearing providing the Veteran's clear contention that he incurred hearing loss during his active service and that he has continued to suffer from hearing loss since his separation from service, his contention that he injured his thumb and back during an in-service accident and that he continues to suffer from those disabilities at present.

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate his claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claims.  See Shade, 24 Vet. App. at 117-121.  At the time of the final October 2002 and October 2004 rating decisions, the record did not contain medical evidence of treatment for current hearing loss or low back disabilities, nor did the record contain evidence of extensive ongoing treatment for his right thumb disability.  Additionally, the record did not contain evidence of a post-service diagnosis of hearing loss or of a low back disability.  Moreover, the previously submitted evidence did not contain clear contentions from the Veteran with respect to the etiology of his claimed disabilities.  Notably, the evidence received following these rating decisions provides clearer diagnoses with respect to his claimed disabilities as well as the Veteran's descriptive contentions regarding how these disabilities were incurred during his active service and his contention that he has experienced a continuity of symptomatology of these claimed disabilities since his separation from active service.  Therefore, the Board concludes that the Veteran's claims of entitlement to service connection for a right thumb disability, a low back disability and bilateral hearing loss are reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right thumb disability is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he currently suffers from a right thumb disability, a low back disability, bilateral hearing loss, tinnitus, a right thigh rash and a chest condition as a result of his active service.

With respect to his claimed right thumb and low back disabilities, the Veteran testified during his July 2011 hearing that while riding in a tank during his service in Germany, the driver ran off the road and went down a deep embankment, tossing the occupants of the tank around.  He contends that during the accident, he injured his right thumb and lower back.  

A review of the Veteran's STRs reveals that in March 1979, he received in-service treatment after having incurred a right thumb injury four days before.  It was noted that he had a wound on the lateral aspect over the proximal interphalangeal joint.  Mild edema and mild ecchymosis were noted.  He was assessed with having a possible infection of his right thumb.  

While there is no indication from his STRs that the Veteran had incurred a back injury at the same time as his right thumb injury, the Board observes that he did complain of having back pain in a May 1979 record of treatment.  At that time, the Veteran contended that he experienced pain in his lower back after bending over to pick up an object.  Minimal L-5 tenderness was noted.  Three days later the Veteran again sought medical treatment for low back pain after having been seen in the emergency room the night before.  Examination of his back in the emergency room revealed that his back was completely normal at that time.  He was told to continue taking his medications.  

The first post-service medical evidence of treatment for a right thumb disability contained within VA treatment records dated in July 2004, where the Veteran reported having chronic, recurrent right hand and thumb pain.  He additionally reported experiencing weakness and loss of grip in his hand.  The Veteran was prescribed with pain medication and instructed to schedule an orthopedic consultation.  He continued to report having pain in his hand in September 2008.  He additionally reported experiencing numbness in his right thumb in September 2009.

The first post-service medical evidence of treatment for back pain is found in VA treatment records dated in April 2003, where the Veteran complained of having sharp left sided pain that radiated to his back.  He was assessed with having left sided back pain that appeared to be musculoskeletal in origin.  He later sought VA treatment for right flank and back pain in February 2005 after he fell from a forklift.  In June 2009, he was diagnosed with osteoarthritis with low back pain that was controlled with pain medication.  In September 2009, he reported having low back pain lateral to his lower lumbar spine that would "catch" when he would stand up.  He denied incurring any back injury at that time.  In August 2010, he again sought treatment for back pain after lifting a bed and feeling a "pop" in his back.  He was noted as having tenderness to pressure over spinus processes at about the L3-L5 levels and minimal tenderness to pressure over his paraspinus musculature.  

On this record, the Board observes that the Veteran may have a current right thumb and/or a current low back disability that may be causally linked to his active service.  Accordingly, pursuant to the duty to assist, the Board finds that the Veteran should be afforded a VA orthopedic examination of his back and right thumb in order to determine the nature and etiology of any currently diagnosed right thumb and/or low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's bilateral hearing loss and tinnitus claims, the Veteran's STRs reveal that he reported experiencing hearing loss on his May 1979 separation examination.  Results of audiometric testing revealed that the Veteran had right ear hearing loss for VA purposes at the 2000 Hertz frequency.  See 38 C.F.R. § 3.385 (2011).  The examiner noted, however, that he suspected an error in audiometric testing.  The Veteran was additionally noted to have an earache in the right ear following a blow to the ear while boxing in May 1979.  He testified at his July 2011 personal hearing that he was pulled off of his cannon firing duty because of hearing problems.  This contention is supported by statement dated in April 2011 from a fellow serviceman, R. J., who contended that the Veteran was pulled off of the gun line due to hearing problems.  The Board notes that the Veteran's military occupational specialty was a cannon crewman.

A review of post-service medical records reveals that at a June 2008 VA otolaryngology (ENT) consultation, the Veteran reported having long-standing bilateral tinnitus, described as "crickets," since approximately 1994.  The report additionally revealed that the Veteran was found to have symmetric high-frequency sensorineural hearing loss in a March 2008 audiogram; however, those audiometric testing results were not associated with the claims file.  He additionally reported having significant noise exposure during his military service and serving on an artillery unit without hearing protection.  The Veteran consistently reported having tinnitus since that time.  In a July 2009 report of a VA physical medicine rehabilitation consultation, the Veteran was again noted to have had audiometric testing performed.  He was noted as having normal hearing to moderate sensorineural hearing loss.  Again, the results of that testing were not associated with the claims file.  He also reported having tinnitus at that time.  

The Veteran additionally submitted statements from many of his friends and family members, dated between February and July 2011, revealing their belief that the Veteran currently suffers from hearing loss.

The Veteran was afforded a VA audiological examination in association with his claim in October 2009.  The examiner was unable to report accurate audiometric testing results, however, because the Veteran failed to give consistent responses.  He contended that the ringing in his ears interfered with his ability to hear the tones.  As the VA audiologist was unable to obtain accurate results, she did not provide a medical opinion with respect to the Veteran's claimed hearing loss.  She additionally did not provide an opinion as to the nature or etiology of the Veteran's claimed tinnitus.  

On this record, the Board finds that the Veteran must be afforded a new and contemporaneous VA audiological examination in order to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus disabilities.  See McLendon, 20 Vet. App. 79.

With respect to the Veteran's claimed right thigh rash and chest condition, the Veteran testified at his July 2011 personal hearing that his right thigh rash first appeared during his active service and that he has been periodically reappearing every year since that time.  He indicated that the rash would usually last for a week or two.  He testified that he treated the rash with a topical cream.  He additionally testified that his chest condition had resulted in a rash with bumps in the middle of his chest.  

When the Veteran filed his service connection claim for a chest condition, he included copies of STRs revealing that he had reported suffering from chest pains in the lower right region of his chest wall in May 1976 and again in July 1976.  He reported having pain upon deep breathing.  He was assessed with having costal chrondritis.  Further STRs reveal that in May 1978, he complained of having shortness of breath due to an obstruction in the sternum region.  He again reported having chest pain in February 1979.  In September 1979, he reported having ongoing chest pain for 7 days and stated that his chest had given him trouble for a couple of years.  His symptoms included pain upon coughing, sneezing, or running.  He additionally reported having chest pain due to congestion and coughing in October 1978.

The Veteran's STRs further reveal that he frequently sought treatment for a rash on his right thigh.  In July 1977, he was assessed with having a fungal rash after seeking treatment for a rash on both legs.  He additionally sought treatment for pain in his right groin area after practicing karate in August 1977.  In December 1977, he sought treatment when experiencing a rash with bumps on the inside region of his upper thighs.  He was assessed with possibly having folliculitis.  In August 1978 he sought treatment for a blister type rash on his thighs.  The condition was described as small, blister-like bumps on his thigh.  He was assessed with having an abscess to the thigh.  He additionally reported having a bump on his right thigh in January 1979, at which time he was assessed with possibly having an infected hair follicle or a possible inclusion cyst.  

A review of the Veteran's post-service medical record reveals that he was diagnosed as having bronchitis and folliculitis of the chest in September 2002.  He reported having chest pain during a walk in VA consultation in September 2008.  He reported having pain that began in his chest and radiated toward his neck.  He denied having shortness of breath at that time.  In November 2010, he sought treatment for a rash on his chest.  He reported that the rash would flare up at least two times per year.  He reported that he had suffered from the condition since his military service.  He was instructed to apply moisturizing lotion to the area.

While post-service medical records do not reveal that the Veteran has sought treatment for a right thigh rash, he testified at his July 2011 hearing that he received VA treatment on one occasion during an outbreak of the rash.  

Again, pursuant to the duty to assist, the Veteran should be afforded appropriate VA examination in order to determine the nature and etiology of any currently diagnosed right thigh rash and of any chest condition found to be present.  See McLendon, 20 Vet. App. 79.

Additionally, on remand, the RO/AMC should make an attempt to obtain any private treatment records identified by the Veteran.  In this regard, the Board observes that in his April 2004 claim for service connection for a right hand disability and for bilateral hearing loss, the Veteran affirmed to have received treatment for these conditions at the Hinds Comprehensive Health Center.  After a thorough review of the claims file, however, it appears that these records were never requested by the RO.  

Finally, the Veteran's complete VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has reported receiving treatment at the Jackson VA treatment facility as early as the 1980s.  Only records dated from 2002 to 2010 are associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must additionally obtain copies of VA audiometric testing results, including any results from March 2008 and July 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Jackson, Mississippi, dated from May 1979 to January 2002 and since November 2010.  

Additionally, obtain and associate with the claims file copies of the Veteran's audiometric testing results, including his March 2008 and July 2009 audiograms.  A copy of the actual audiogram results must be obtained.

2.  After securing the appropriate release form, make arrangements to obtain copies of the Veteran's treatment records from the Hinds Comprehensive Health Center.  If any requested records are unavailable, a negative reply is required.  

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his right thumb and low back.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all right thumb and low back disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right thumb or low back disability had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should address the complaints and findings noted in the service treatment records as well as the Veteran's lay statements.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Schedule the Veteran for a VA audiological examination .  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss or tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should comment specifically on the Veteran's military noise exposure and his May 1979 separation examination revealing right ear hearing loss.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA dermatological examination of his right thigh/groin rash and chest rash.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The VA examiner should diagnose and describe the Veteran's right thigh/groin rash and chest rash.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right thigh/groin rash and/or chest rash had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should address the complaints and findings noted in the service treatment records as well as the Veteran's lay statements.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA pulmonary examination .  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The VA examiner should diagnose and describe any pulmonary disabilities found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed pulmonary disorder had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should address the complaints and findings noted in the service treatment records as well as the Veteran's lay statements.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


